     Case 5:18-cv-00086-DCB-MTP Document 116 Filed 01/21/21 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION



CHARLES SMITH                                                  PLAINTIFF

v.                               CIVIL ACTION NO. 5:18-cv-86-DCB-MTP

JUSTIN GREEN                                                  DEFENDANTS


                                   ORDER

      This cause is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 114], which

addresses the motions for summary judgment filed by Plaintiff

Charles Smith (“Plaintiff”) and Defendant Justin Green

(“Defendant”).    [ECF Nos. 106 & 107, respectively].        Plaintiff

has filed an objection to the Report and Recommendation [ECF No.

115].   Having read the Report and Recommendation, the objection,

the parties’ respective motions for summary judgment and related

submissions, including the transcript of the Omnibus Hearing

held before the magistrate judge via video teleconference on

June 2, 2020 [ECF Nos. 107-1; 115-2] and the relevant excerpts

of Plaintiff’s medical records [ECF Nos. 107-3; 115-3], and

having reviewed relevant statutory and case law, the Court

adopts the Report and Recommendation as the conclusions and

findings of the Court.



                                     1
    Case 5:18-cv-00086-DCB-MTP Document 116 Filed 01/21/21 Page 2 of 5



     Plaintiff, proceeding pro se and in forma pauperis, is a

post-conviction inmate in the custody of the Mississippi

Department of Corrections.     The events about which Plaintiff

complains occurred while he was incarcerated at the Wilkinson

County Correctional Facility (“WCCF”).       [ECF No. 107-1     at 5;

ECF No. 115-2 at 5].    Plaintiff has since been transferred to

the Central Mississippi Correctional Facility in Rankin County

to facilitate his medical treatment as a cancer patient at the

Cancer Institute. [ECF No. 107-1 at 23; ECF No. 115-2 at 23].

Plaintiff initially sued multiple persons at WCCF.         [ECF No. 1].

Except for Defendant Green, the Court previously dismissed all

named defendants from this lawsuit. [ECF Nos. 69, 85, 102].

      In his motion for summary judgment [ECF No. 106],

Plaintiff claims that Defendant used unnecessary force by

slamming Plaintiff’s right pinky finger in his cell door tray

slot, which Defendant allegedly attempted to cover up.          Id. ¶ 7.

Plaintiff further claims that he was denied medical treatment

and suffers from damage to his finger.       Id. ¶ 8.

     Defendant argues that Plaintiff has failed to establish the

requisite factors under Baldwin v. Stalder, 137 F.3d 836, 838

(5th Cir. 1998), which he must do to prove his case. 1        [ECF No.


1 In determining whether excessive force was applied, courts
consider several factors, including: “(1) the extent of the
injury suffered; (2) the need for the application of force; (3)
                                    2
   Case 5:18-cv-00086-DCB-MTP Document 116 Filed 01/21/21 Page 3 of 5



108 at 6].    Because Plaintiff cannot show that Defendant exerted

malicious or sadistic force, an essential element in Plaintiff’s

case, Defendant asserts that summary judgment should be granted

in Defendant’s favor.    Id.

     “[S]ummary judgment is proper if the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law.”       Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986) (internal quotations omitted).

The Court must view the evidence in the light most favorable to

the non-moving party. Causey v. Sewell Cadillac-Chevrolet, Inc.,

394 F.3d 285, 288 (5th Cir. 2004).      If the moving party meets

its burden, the “nonmovant must go beyond the pleadings and

designate specific facts showing there is a genuine issue for

trial.”   Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994).   Summary judgment is mandatory “against a party who

fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Brown v. Offshore



the relationship between the need and the amount of force used;
(4) the threat reasonably perceived by the responsible
officials; and (5) any efforts made to temper the severity of
the forceful response.” Baldwin, 137 F.3d at 838-39 (internal
citations omitted).
                                   3
   Case 5:18-cv-00086-DCB-MTP Document 116 Filed 01/21/21 Page 4 of 5



Specialty Fabricators, Inc., 663 F.3d 759, 766 (5th Cir. 2011)

(quoting Celotex, 477 U.S. at 322).

     The Court agrees with the magistrate judge’s conclusion

that Plaintiff has failed to show any facts that indicate

Defendant maliciously or sadistically caused harm to Plaintiff.

[ECF No. 114 at 4-5].    When prison officials are accused of

using excessive force in violation of the Eighth Amendment, “the

core judicial inquiry is . . . whether force was applied in a

good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm.”       Baldwin, 137 F.3d

at 838 (5th Cir. 1998) (quoting Hudson v. McMillian, 503 U.S. 1,

7 (1992)).   The Court finds no proof of malicious or sadistic

conduct by Defendant on this record.      The Court further agrees

with the magistrate judge’s conclusion that Plaintiff received

adequate and timely medical treatment in response to his

complaints of injury.    [ECF No. 114 at 5-8].     The medical

records produced in this case are more than sufficient for the

Court to reach that conclusion.     See Banuelos v. McFarland, 41

F.33d 232, 235 (5th Cir. 1995) (holding that “[m]edical records

of sick calls, examinations, diagnoses, and medications may

rebut an inmate’s allegations of deliberate indifference.”).

     ACCORDINGLY,




                                   4
   Case 5:18-cv-00086-DCB-MTP Document 116 Filed 01/21/21 Page 5 of 5



     IT IS HEREBY ORDERED AND ADJUDGED that the Court ADOPTS

Magistrate Judge Michael T. Parker’s Report and Recommendation

[ECF No. 114] as the findings and conclusions of this Court;

     IT IS FURTHER ORDERED that Plaintiff Smith’s Motion for

Summary Judgment [ECF No. 106] is DENIED;

     IT IS FURTHER ORDERED that Defendant Green’s Motion for

Summary Judgment [ECF No. 107] is GRANTED, and this case is

dismissed with prejudice.

     A separate judgment will be entered in accordance with

Federal Rule of Civil Procedure 58.

     SO ORDERED this the 20th day of January, 2021.




                                 /s/ David Bramlette_________
                                 UNITED STATES DISTRICT JUDGE




                                   5
